                                           Case 3:19-mc-80228-JD Document 10-1 Filed 11/18/19 Page 1 of 24



                                          KARL OLSON (SBN 104760)
                                      1   ZACHARY E. COLBETH (SBN 297419)
                                          CANNATA O’TOOLE FICKES & OLSON LLP
                                      2   100 Pine Street, Suite 350
                                          San Francisco, California 94111
                                      3   Telephone:     (415) 409-8900
                                          Facsimile:     (415) 409-8904
                                      4   Email:         kolson@cofolaw.com
                                                         zcolbeth@cofolaw.com
                                      5
                                          JEFF GLASSER (SBN 252596)
                                      6   LOS ANGELES TIMES COMMUNICATIONS LLC
                                      7   2300 E. Imperial Highway
                                          El Segundo, California 90245
                                      8   Telephone:    (213) 237-5000
                                          Email:        jeff.glasser@latimes.com
                                      9
CANNATA O’TOOLE FICKES & OLSON LLP




                                     10   Attorneys for Non-Party
                                          LOS ANGELES TIMES COMMUNICATIONS LLC
                                     11

                                     12                           UNITED STATES DISTRICT COURT
       100 Pine Street, Suite 350
       San Francisco, CA 94111




                                     13                         NORTHERN DISTRICT OF CALIFORNIA

                                     14                               SAN FRANCISCO DIVISION

                                     15
                                          IN THE MATTER OF RICHARD P.                 CASE NO. 19-mc-80228-JD
                                     16   LIEBOWITZ
                                                                                      DECLARATION OF KARL OLSON IN
                                     17                                               SUPPORT OF NON-PARTY LOS
                                                                                      ANGELES TIMES COMMUNICATIONS
                                     18                                               LLC’S SUBMISSION RE: RICHARD
                                                                                      LIEBOWITZ’S MOTION CONCERNING
                                     19                                               ORDER OF DISBARMENT

                                     20                                               Date:    November 21, 2019
                                                                                      Time:    10:00 am
                                     21                                               Place:   Courtroom 11, 19th Floor
                                                                                      Judge:   Hon. James Donato
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                            DECLARATION OF KARL OLSON IN SUPPORT OF NON-PARTY LOS ANGELES TIMES COMMUNICATIONS
                                                                 LLC’S SUBMISSION RE: ORDER OF DISBARMENT
                                                                            CASE NO. 19-mc-80228-JD
                                           Case 3:19-mc-80228-JD Document 10-1 Filed 11/18/19 Page 2 of 24



                                      1      1. I, Karl Olson, am a member in good standing of the State Bar of California and am a

                                      2   partner at Cannata, O’Toole, Fickes & Olson, counsel of record for non-party Los Angeles Times

                                      3   Communications LLC. I make this declaration of personal knowledge and if called as a witness I

                                      4   could and would testify competently to the facts stated herein.

                                      5      2. Los Angeles Times Communications LLC is a defendant in a case filed by Richard P.

                                      6   Liebowitz, entitled Marcus Santos v. Los Angeles Times Communications LLC (Northern District

                                      7   of California, Case No. 19-cv-05424-EMC).

                                      8      3. To obtain pro hac vice status for the Santos case, Mr. Liebowitz named as local co-

                                      9   counsel Gregory Goonan of San Diego, a member of the State Bar of California and of the
CANNATA O’TOOLE FICKES & OLSON LLP




                                     10   Northern District of California bar. Mr. Liebowitz was granted pro hac vice status to appear

                                     11   before the Northern District in the Santos case on October 3, 2019. Attached as Exhibit A is a

                                     12   true and correct copy of Mr. Liebowitz’s pro hac vice application in the Santos case, and the
       100 Pine Street, Suite 350
       San Francisco, CA 94111




                                     13   order granting that application, both dated October 3, 2019.

                                     14      4. To date, Mr. Goonan – Mr. Liebowitz’s designated local co-counsel – has not filed a

                                     15   notice of appearance in the Santos case, and he is not listed on the caption of the Complaint in the

                                     16   Santos case.

                                     17      5. To date, there appears no indication that Mr. Liebowitz has complied with the Court’s

                                     18   order and disclosed in the Santos matter anything about the OSC proceedings that occurred in the

                                     19   present matter before Judge Donato.

                                     20      6. It has also come to my attention that Mr. Liebowitz is currently under disciplinary

                                     21   sanctions action, as well as other scrutiny, in New York federal district court for alleged

                                     22   dishonesty toward a district court judge. Attached as Exhibit B is a true and correct copy of an

                                     23   Order and Order to Show Cause, dated November 1, 2019, entered against Mr. Liebowitz by

                                     24   Judge Cathy Seibel of the U.S. District Court for the Southern District of New York in a case

                                     25   entitled, Jason Berger v. Imagina Consulting, Inc. (SDNY, Case No. 18-CV-8956 (CS)) .

                                     26   Attached as Exhibit C is a true and correct copy of an online news article from the ABA Journal,

                                     27   dated November 7, 2019, titled “Lawyer who blamed missed hearing on grandfather’s death is

                                     28                                                    1
                                            DECLARATION OF KARL OLSON IN SUPPORT OF NON-PARTY LOS ANGELES TIMES COMMUNICATIONS
                                                                 LLC’S SUBMISSION RE: ORDER OF DISBARMENT
                                                                            CASE NO. 19-mc-80228-JD
                                           Case 3:19-mc-80228-JD Document 10-1 Filed 11/18/19 Page 3 of 24



                                      1   ordered to supply proof.” Attached as Exhibit D is a true and correct copy of an online news

                                      2   article from the The Smoking Gun, dated November 13, 2019, titled “Federal Judge Pummels

                                      3   Lying Litigator in Unrelenting Courtroom Beatdown.”

                                      4      7. A search conducted by a paralegal at my office reveals that Mr. Leibowitz has been

                                      5   involved in 22 cases in the Northern District in just the past year or so. Attached as Exhibit E is

                                      6   a true and correct copy of the search results showing all of the Northern District of California

                                      7   cases that Mr. Liebowitz has filed over the past year.

                                      8          I declare under penalty of perjury under the laws of the United States of America that the

                                      9   foregoing is true and correct.
CANNATA O’TOOLE FICKES & OLSON LLP




                                     10

                                     11          Executed this 18th day of November 2019 in San Francisco, California.

                                     12
       100 Pine Street, Suite 350
       San Francisco, CA 94111




                                     13                                                 /s/ Karl Olson_______________

                                     14                                                         Karl Olson

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                                    2
                                            DECLARATION OF KARL OLSON IN SUPPORT OF NON-PARTY LOS ANGELES TIMES COMMUNICATIONS
                                                                 LLC’S SUBMISSION RE: ORDER OF DISBARMENT
                                                                            CASE NO. 19-mc-80228-JD
Case 3:19-mc-80228-JD Document 10-1 Filed 11/18/19 Page 4 of 24




                EXHIBIT A
              Case
               Case3:19-mc-80228-JD Document
                    3:19-cv-05424-EMC        10-1
                                      Document    Filed 10/03/19
                                                9 Filed 11/18/19 Page
                                                                 Page 15 of
                                                                         of 124
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Marcus Santos
                                                     )   Case No: 19-cv-5424
                                                                  _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   Los Angeles Times Communications                )   (CIVIL LOCAL RULE 11-3)
     LLC                                             )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Richard Liebowitz                      , an active member in good standing of the bar of
 9    Southern District of NY       , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Plaintiff Marcus Santos                      in the
      above-entitled action. My local co-counsel in this case is Gregory
                                                                 __________________________________,
                                                                         Goonan                          an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Liebowitz Law Firm, PLLC, 11 Sunrise Plaza,         The Affinity Law Group 5230 Carroll Canyon
14    Suite 305, Valley Stream, NY 11580                  Road, Suite 230, San Diego, CA 92121
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    516-233-1660                                        619-990-7077
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    RL@LiebowitzLawFirm.com                             GGoonan@Affinity-Law.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: RL1234       .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 10/3/2019                                             Richard Liebowitz
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Richard Liebowitz                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 10/3/19
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
Case 3:19-mc-80228-JD Document 10-1 Filed 11/18/19 Page 6 of 24




                EXHIBIT B
          Case
           Case3:19-mc-80228-JD
                 7:18-cv-08956-CS Document
                                   Document10-1 Filed11/01/19
                                            60 Filed 11/18/19 Page
                                                              Page17of
                                                                    of724




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x
JASON BERGER,

                                            Plaintiff,

                 – against –                                                      ORDER and
                                                                             ORDER TO SHOW CAUSE
IMAGINA CONSULTING, INC.,
                                                                               No. 18-CV-8956 (CS)
                                             Defendant.
-------------------------------------------------------------------------x

Seibel, J.

        On April 5, 2019, Defendant filed a letter with the Court requesting a discovery

conference. (Doc. 27.) That same day, I granted Defendant’s request and scheduled a discovery

conference for April 12, 2019 at 11 a.m. (Doc. 28.) I also ordered Plaintiff to respond to

Defendant’s letter by April 9, (id.), which Plaintiff did, (Doc. 30). On April 12, the Court held

the discovery conference, but Plaintiff’s counsel, Richard Liebowitz, did not appear and did not

call or email the Court or Defendant’s counsel to explain his absence. (Minute Entry dated Apr.

12, 2019.) That same day, I ordered Plaintiff to show cause in writing, on or before April 17,

2019, why he failed to appear for the conference and why he should not be required to pay

Defendant’s attorney’s fees for the time expended to appear at the conference. (Doc. 31.) The

Court also rescheduled the conference for April 18, 2019. (Id.)

        By letter dated April 15, 2019, Mr. Liebowitz advised that he had missed the conference

because of a death in the family which was an “unexpected urgent matter” to which he had to

attend. (Doc. 32.) He also said he would be out of the office on April 18 and asked to appear by

phone at the rescheduled discovery conference. (Id.)
         Case
          Case3:19-mc-80228-JD
                7:18-cv-08956-CS Document
                                  Document10-1 Filed11/01/19
                                           60 Filed 11/18/19 Page
                                                             Page28of
                                                                   of724




        The conference was held by phone on April 18. (See Minute Entry dated Apr. 18, 2019.)

Mr. Liebowitz represented that the death in the family occurred on the morning of April 12 and

apologized for not letting Defendant’s counsel and the Court know. During the conference,

issues were discussed that reflected negatively on Plaintiff’s counsel’s credibility. For example,

Plaintiff had answered interrogatories saying his damages calculation had relied on “contracts,

invoices, [and] licensing agreements,” (Doc. 27 at 1), but when Defendant requested those

documents, Plaintiff said he could not produce them without a protective order. After Defendant

agreed to a protective order and the Court signed it, (Doc. 23), Plaintiff still produced nothing,

despite twice promising to do so. (See Doc. 27.) Further, Defendant’s counsel represented that

Mr. Liebowitz had told Defendant’s counsel that he could not comply because he was out of the

country due to an emergency, when in reality he was at a trade show in Europe trying to drum up

business. At that point, concerned about Mr. Liebowitz’s credibility and the possibility that he

was trying to increase costs for Defendant’s counsel, I determined that I could not merely accept

Mr. Liebowitz’s representation that he missed the April 12 conference because of a death in the

family, and directed that, among other things, by May 1, Mr. Liebowitz provide evidence or

documentation regarding who died, when, and how he was notified. I also permitted

Defendant’s counsel to submit his billing records relating to the discovery dispute by May 1,

with Mr. Liebowitz having until May 15 to submit opposition to Defendant’s application that

Plaintiff cover those fees. 1




1
 I also expressed concern over how Plaintiff’s claim of $5000 in damages could possibly have
been made in good faith.
                                                2
        Case
         Case3:19-mc-80228-JD
               7:18-cv-08956-CS Document
                                 Document10-1 Filed11/01/19
                                          60 Filed 11/18/19 Page
                                                            Page39of
                                                                  of724




       By letter dated May 1, 2019, Mr. Liebowitz represented that his grandfather had

unexpectedly died on April 12, 2019 and that Mr. Liebowitz was needed to assist with certain

customs for which arrangements had to be made in advance of the Sabbath. (Doc. 36.) That

same day, I endorsed the letter as follows:

       This letter is not responsive to my instruction. Mr. Liebowitz was to document who
       passed away, when the person passed away and when Mr. Liebowitz was notified. The
       reason I requested documentation is that there is reason to believe Mr. Liebowitz is not
       being candid. So a letter from him does not advance the ball. When someone dies, there
       is documentation including a death certificate and (almost always) an obituary, and
       nowadays one’s phone usually contains evidence of what one was told and when. Mr.
       Liebowitz may have until 5/3/19 to supplement this letter.

(Doc. 38 (emphasis in original)). On May 3, 2019, Plaintiff filed a notice of settlement. (Doc.

41.) On May 7, 2019, I advised as follows:

       I’m glad the parties have resolved the case (and, I presume, the issue of Plaintiff’s
       counsel’s expenses for the April 12 conference), but there remains one open issue: Mr.
       Liebowitz’s failure to document the death in the family that he says caused him to miss
       the conference. (See Doc. 38.). He was supposed to address that issue by May 3, but I
       will give him until May 9. Even if Defendant has been made whole, I still need to satisfy
       myself that there is no need for disciplinary or other inquiry.

(Doc. 45.) On May 9, Mr. Liebowitz filed a Declaration in which he “re-certif[ied]” that the

statements in his April 15 and May 1 letters were true, and he stated that he believed that his

Declaration discharged his obligation to the Court. (Doc. 46 ¶¶ 6-7.)

       On May 13, I responded that Mr. Liebowitz’s May 9 Declaration did not resolve the

matter because, given the issues surrounding Mr. Liebowitz’s credibility and his failure to

provide any information or documentation regarding his grandfather’s death, Mr. Liebowitz’s

reiteration could not sufficiently discharge his obligations to the Court. (Doc. 47.) I therefore

issued an order to show cause, requiring Mr. Liebowitz to provide documentation or other

evidence (apart from his own word) that demonstrated that a death in the family had occurred

                                                 3
        Case 3:19-mc-80228-JD
          Case 7:18-cv-08956-CSDocument
                                Document10-1
                                          60 Filed
                                             Filed 11/18/19
                                                   11/01/19 Page
                                                            Page 10
                                                                 4 ofof724



that prevented him from attending the April 12 conference and timely notifying the Court and

Defendant’s counsel of his inability to attend. (Id. at 3-4.)

       Rather than comply with the Court’s order to provide the above documentation, on May

16, Mr. Liebowitz again submitted a Declaration reiterating his belief that his statements

contained in the April 15, May 1, and May 9 letters were sufficient to discharge his obligations

in response to the Court’s order to show cause. (Doc. 48 ¶ 3.)

       On July 26, I ordered Mr. Liebowitz, under pain of contempt, to provide a copy of his

grandfather’s death certificate so as to support his claim that he could not attend the April 12

conference, nor provide timely notice to the Court or opposing counsel, as a result of his

grandfather’s death. (Doc. 49.) In response, Mr. Liebowitz submitted another Declaration on

August 12, stating that he believed that his previous letters sufficed to fulfill his obligations to

the Court (in spite of the fact that I explicitly requested documentation other than “his say-so,”

(see Doc. 47 at 4)), and that he should not be required to submit his grandfather’s death

certificate because it is “a personal matter.” (Doc. 50 ¶¶ 3-4.) As I noted in my August 19

response to Mr. Liebowitz’s letter, however, although the death of a family member is certainly a

personal matter, questions regarding Mr. Liebowitz’s candor before the Court are professional in

nature. (Doc. 51.) I reassured Mr. Liebowitz that, if he was concerned about the death

certificate being available on the public docket, he was welcome to provide the document

directly to my chambers to ensure his privacy. (Id.) I also made clear that, should he fail to

provide the requested documentation by August 26, he would be held in contempt of court and

subject to sanctions, including monetary sanctions and/or referral to this Court’s Grievance

Committee. (Id.)


                                                   4
        Case 3:19-mc-80228-JD
          Case 7:18-cv-08956-CSDocument
                                Document10-1
                                          60 Filed
                                             Filed 11/18/19
                                                   11/01/19 Page
                                                            Page 11
                                                                 5 ofof724



       On August 26, the day Mr. Liebowitz was required to provide his grandfather’s death

certificate pursuant to my August 19 order, Mr. Liebowitz instead submitted another Declaration.

(Doc. 52.) In this Declaration, Mr. Liebowitz argued that he was not in contempt because this

Court’s request for his grandfather’s death certificate was unlawful, as it “likely constitutes a

usurpation of judicial authority or a breach of judicial decorum,” (id ¶ 14); his previous

Declarations complied with my previous orders, (id. ¶ 15); “there [was] no basis to impose

monetary sanctions,” (id. ¶ 16); and the Court’s assurance that his grandfather’s death certificate

would not be made public was insufficient to protect his right to privacy, (id. ¶ 17).

       On September 27, I endorsed Mr. Liebowitz’s latest Declaration, stating that:

       There is nothing unlawful about my August 19, 2019 order. There was also nothing
       unclear about it. Likewise, Mr. Liebowitz’s failure to comply is apparent beyond any
       reasonable doubt. Finally, he has not diligently attempted to comply. To the contrary,
       while maintaining that the death occurred (and thus implicitly conceding the existence of
       a death certificate), he has repeatedly refused to provide it, even after the Court made
       clear that his “good faith declarations” were insufficient and after the Court agreed that
       the document need not be publicly filed. He has not shown or even alleged an inability to
       comply.

(Doc. 53.) I therefore declared Mr. Liebowitz to be in contempt of court, and ordered that,

should he fail to comply with my order and provide the requested documentation by October 2,

he would be subject to monetary sanctions of $100 each business day until he complied. (Id.) I

also informed Mr. Liebowitz that, “[s]hould this sanction prove insufficient” to ensure his

compliance, “additional or different sanctions [would] be considered.” (Id.)

       On October 2, Mr. Liebowitz wrote a letter to my chambers requesting an in-person

conference to discuss my September 27 order, and also requesting a stay of that order “[f]or just

cause” until the conference could be held. (Doc. 54.) I denied his request, noting that Mr.

Liebowitz’s letter had not stated what purpose would be served by an in-person conference, nor

                                                  5
        Case 3:19-mc-80228-JD
          Case 7:18-cv-08956-CSDocument
                                Document10-1
                                          60 Filed
                                             Filed 11/18/19
                                                   11/01/19 Page
                                                            Page 12
                                                                 6 ofof724



had it supplied any justification for a stay of my September 27 order. (Doc. 55.) Mr. Liebowitz

submitted another letter the next day, October 3, reiterating his request for an in-person

conference to discuss his grandfather’s death certificate and for a stay “[f]or just cause.” (Doc.

56.) I again denied the application, because Mr. Liebowitz had not articulated any purpose that

the conference would serve, nor did he supply any cause to stay my September 27 order. (Doc.

57.) I further ordered Mr. Liebowitz to refrain from filing any further requests for a conference

unless he could explain specifically what purpose would be served by the conference and to

refrain from filing any further requests for a stay of my September 27 order unless he could

specifically state a justification for a stay. (Id.) I notified Mr. Liebowitz that his first payment

under the contempt sanction was due to the Clerk of the Court on Monday, October 7. (Id.)

       On October 7, Mr. Liebowitz sent a letter requesting a two-week extension to deliver his

grandfather’s death certificate and requesting that the monetary sanctions be stayed until after the

extension had elapsed. (Doc. 58.) This request had come at 8:34 p.m. on October 7, well after

the Clerk’s Office had closed. (Doc. 59.) That same night, I denied Mr. Liebowitz’s request for

an extension. (Id.) As of November 1, 2019, Mr. Liebowitz has not made any of his required

payments. By the Court’s count, Mr. Liebowitz was obligated to pay $300 on October 7, 2019;

$400 2 on October 15, 2019; 3 $400 on October 21, 2019; 4 and $500 on October 28.

       Richard Liebowitz, Plaintiff’s counsel in this case, is now in contempt of my August 19,

2019 and September 27, 2019 orders. (See Docs. 51, 53.) The $100 fine he accrues each

business day has plainly been ineffective to coerce compliance with the August 19, 2019 Order.



2
  I will not count Yom Kippur, which fell October 9, 2019, as a business day.
3
  Monday, October 14, was a national holiday.
4
  See note 3 above.
                                               6
        Case 3:19-mc-80228-JD
          Case 7:18-cv-08956-CSDocument
                                Document10-1
                                          60 Filed
                                             Filed 11/18/19
                                                   11/01/19 Page
                                                            Page 13
                                                                 7 ofof724



Accordingly, the daily contempt sanction is hereby increased to $500 a day, effective November

6, 2019. Starting on that date, Mr. Liebowitz will be sanctioned $500 per business day (payable

on Monday of each week, or Tuesday if the office of the Clerk of Court is not open on Monday)

until he has complied in full with my August 19, 2019 and September 27, 2019 Orders. Further,

Mr. Liebowitz is hereby ORDERED to appear before this Court in person on November 13,

2019 at 10 a.m., and there and then SHOW CAUSE why he should not be incarcerated until such

time as he complies with the above-described orders (and, if applicable, the instant order).

Failure to appear as directed will subject Mr. Liebowitz to arrest by the United States Marshals

Service without further notice. 5

SO ORDERED.

Dated: November 1, 2019
       White Plains, New York

                                                     ________________________________
                                                           CATHY SEIBEL, U.S.D.J.




5
 Should Mr. Liebowitz already be committed to appear before another court on November 13,
2019 at 10 a.m., he shall – no later than November 6, 2019 – so advise the Court by letter and
enclose proof of the commitment from a source other than Mr. Liebowitz (such as a court order
or docket entry). No adjournment will be considered unless it is requested on or before
November 6, 2019, and unless the request is accompanied by proof of the commitment from a
source other than Mr Liebowitz. The letter shall also provide three dates and times within a
week of November 13, 2019 when Mr. Liebowtiz is available to appear before this Court. If the
Court finds the showing sufficient, the Court will advise Mr. Liebowitz of a new date and time.
Unless he hears from the Court about a new date and time, he shall appear on November 13,
2019 at 10 a.m.
                                                7
Case 3:19-mc-80228-JD Document 10-1 Filed 11/18/19 Page 14 of 24




                EXHIBIT C
11/15/2019            Case 3:19-mc-80228-JD       Document
                                   Lawyer who blamed             10-1
                                                     missed hearing       Filed 11/18/19
                                                                    on grandfather's               Page
                                                                                     death is ordered       15 proof
                                                                                                      to supply of 24




       Home / Daily News / Lawyer who blamed missed hearing on grandfather's…


    TRIALS & LITIGATION


    Lawyer who blamed missed hearing on grandfather's
    death is ordered to supply proof
    BY DEBRA CASSENS WEISS (HTTP://WWW.ABAJOURNAL.COM/AUTHORS/4/)
    NOVEMBER 7, 2019, 12:53 PM CST
         Like 142    Share         Tweet        Share


    A federal judge in New York has threatened to toss a copyright lawyer in jail if he doesn’t
    provide proof that there was indeed a death in his family after missing a hearing without
    prior notice.
    U.S. District Judge Cathy Seibel told lawyer Richard Liebowitz that he needs to provide
    proof of his grandfather’s death and that he will be fined $500 each business day until he
    provides it. She also ordered Liebowitz to show up for a Nov. 13 hearing to show cause
    why he should not be jailed until he complies.
    Law360 (https://www.law360.com/legalethics/articles/1217643/judge-threatens-to-jail-copyright-atty-over-no-show-excuse)
    has coverage of Seibel’s Nov. 1 order to show cause
    (http://www.abajournal.com/files/LiebShowCause.pdf), issued after six months of wrangling over the
    issue.
    Liebowitz has filed more than 1,600 copyright infringement suits in the last four years,
    according to Law360. He recently asked a different New York federal judge
    (http://www.abajournal.com/news/article/afternoon-briefs-judge-bans-trick-or-treat-warning-signs-johnny-depp-settles-fee-
          to recuse himself from one of his infringement cases for calling Liebowitz a
    dispute)
    “copyright troll.” Yet another federal judge ordered Liebowitz
    (http://www.abajournal.com/news/article/judge-sanctions-litigious-copyright-lawyer-notes-growing-body-of-law-on-when-to-
             to pay his opponent’s attorney fees for failing to comply with court orders for a
    punish-him)
    court appearance and mediation.

www.abajournal.com/news/article/lawyer-who-blamed-missed-hearing-on-grandfathers-death-is-ordered-to-supply-proof               1/3
11/15/2019            Case 3:19-mc-80228-JD       Document
                                   Lawyer who blamed             10-1
                                                     missed hearing       Filed 11/18/19
                                                                    on grandfather's               Page
                                                                                     death is ordered       16 proof
                                                                                                      to supply of 24




    Shutterstock

    The missed hearing before Seibel, a discovery conference, had been scheduled for April
    12. Liebowitz told Seibel in an April 15 letter that he missed the hearing because of a
    death in the family that occurred on the hearing date.
    Seibel said she became concerned about Liebowitz’s credibility during an April 18 phone
    conference. She provided some examples of issues that led to her concern.
    Liebowitz promised to produce documents supporting his $5,000 damages calculation if
    he could obtain a protective order, but did not provide them after such an order was
    signed. According to the opposing counsel, Liebowitz maintained he couldn’t provide the
    documents because he was out of the country due to an emergency, when actually he
    was at a trade show in Europe trying to drum up business.
    At that point, Seibel ordered Liebowitz to provide proof of the death by May 1. In a letter
    dated May 1, Liebowitz said his grandfather died unexpectedly on April 12 and he needed
    to help make arrangements in advance of the Sabbath.



www.abajournal.com/news/article/lawyer-who-blamed-missed-hearing-on-grandfathers-death-is-ordered-to-supply-proof       2/3
11/15/2019            Case 3:19-mc-80228-JD       Document
                                   Lawyer who blamed             10-1
                                                     missed hearing       Filed 11/18/19
                                                                    on grandfather's               Page
                                                                                     death is ordered       17 proof
                                                                                                      to supply of 24

    Seibel told Liebowitz the letter wasn’t responsive to her request and he had until May 3 to
    supplement his letter with proof such as a death certificate or obituary. The case settled
    the same day.
    Seibel pointed out that Liebowitz still hadn’t provided proof and he had until May 9 to
    supply it. Liebowitz filed a declaration that day in which he “recertified” his prior
    statements. Seibel told Liebowitz that wasn’t enough.
    Liebowitz filed three more declarations in response to Seibel’s subsequent orders, but did
    not provide other proof.
    Seibel held Liebowitz in contempt of court on Sept. 27 and said that if he did not provide
    the documentation by Oct. 2, he would be fined $100 each business day that he failed to
    comply with her order. No payments were made by the Nov. 1 date of Seibel’s order.
    Seibel increased the fine to $500 each business day in her order. If Liebowitz doesn’t
    show up at the Nov. 13 hearing, Seibel said, she will order his arrest without further
    notice.

      Give us feedback, share a story tip or update, or report an error.




                                      Copyright 2019 American Bar Association. All rights reserved.




www.abajournal.com/news/article/lawyer-who-blamed-missed-hearing-on-grandfathers-death-is-ordered-to-supply-proof       3/3
Case 3:19-mc-80228-JD Document 10-1 Filed 11/18/19 Page 18 of 24




                EXHIBIT D
11/15/2019              Case 3:19-mc-80228-JD        Document
                                  Federal Judge Pummels Lying Litigator10-1     FiledCourtroom
                                                                        In Unrelenting 11/18/19      Page
                                                                                               Beatdown | The19 of 24
                                                                                                             Smoking Gun




                                                                                                                                      The Smoking Gun
                                                                                                                                      81,525 likes




                                                                                                                                 Like Page                              Share


                                NOVEMBER 13, 2019
                                                                                                                           Be the first of your friends to like this

                               Federal Judge                                   Like   114 people like this. Sign Up to
                                                                                      see what your friends like.
     Florida
     Mug Shot Roundup
                               Pummels Lying
     Assault                   Litigator In Unrelenting
     Friday Photo Fun          Courtroom Beatdown
     FBI
     South Carolina             Comments()       Share                        Tweet
     Theft
     Battery                   In a remarkable courtroom pummeling, a federal judge today branded a notorious
     Pennsylvania              copyright lawyer an inveterate liar who undertook a “concerted campaign of
                               deception” that has left her questioning the attorney’s “fitness to practice.”
     Ohio
     Drunk Driving             In a 70-minute hearing in her White Plains, New York courtroom, Judge Cathy
     Walmart                   Seibel this morning delivered a blistering denunciation of Richard Liebowitz’s
                               behavior in connection
                               with a civil lawsuit he
                               brought last year on
                               behalf of a
                               photographer.
                                                                                                                                         DOCUMENT: Crime NOVEMBER 15, 2019
                               As detailed in a TSG
                               story published                                                                                           Man Claims Wind Blew
                               Monday, Liebowitz                                                                                         Bag Of Coke Into His Car
                               (seen at right) lied to                                                                                   Despite unique explanation, cops
                               Seibel when asked to                                                                                      decided to bust Florida Man, 37
                               explain why he failed to
                               show up for an April 12                                                                   DOCUMENT: Internet, Crime             NOVEMBER 15, 2019
                               court hearing. Liebowitz
                                                                                                                         Friday Photo Fun Match Game
                               claimed that his
                               grandfather had died on
                               the morning of the hearing, and that, “I needed to immediately arrange to be with         DOCUMENT: Crime                       NOVEMBER 14, 2019
                               my family during this difficult time.” Liebowitz told Seibel, “In the Jewish religion
                               certain customs needed to be done before the Sabbath that I needed to assist in.
                                                                                                                         Not Knocked Up, So Smuggler Gets
                               I truly hope the Court understands this emergency.”                                       Locked Up

                               The truth, TSG discovered, was that Liebowitz’s maternal grandfather, 93-year-
                               old Jaime Radusky, passed away the morning of April 9 at a Manhattan hospital.

                               Suspecting that Liebowitz was not being honest about the death of his kin, Seibel
                                                                                                                            1.
                               spent more than six months trying to get the attorney to provide proof of his
                                                                                                                            BUSTER: Federal Judge Pummels
                               grandfather’s demise. In repeated sworn court submissions, Liebowitz attested to
                                                                                                                            Lying Litigator In Unrelenting
                               the truthfulness of his claims, while refusing to provide Seibel with any of the             Courtroom Beatdown
                               documentation she requested (like a death certificate).

                               Flanked by a pair of criminal defense lawyers, Liebowitz appeared this morning in      2.
                                                                                                        Jailers
                               Seibel’s courtroom in response to a November 1 judicial order warning that   he Get Eyeful While Booking
                                                                                                                      DOCUMENT          Woman,
                                                                                                                                : Not Knocked Up,19,
                                                                                                                                                  So
                               would be arrested if he failed to show up. Seibel’s order noted that she Charged
                                                                                                        had      With Smuggler  Gets Locked Up
                                                                                                                      Drunk Driving
                               already found him in contempt of two prior orders.
                                                                                                                            3.
                               As she recounted the “whole sordid chronology” of the matter, Seibel referred to                                 ReadTold
                                                                                                                            BUSTER: Reckless Driver  Next Story
                                                                                                                                                          Cops
                               the “very tangled web of lies” spun by Liebowitz, who has filed more than 1000               He Was Racing Home After
                                                                                                                            "Cheating On His Wife"
www.thesmokinggun.com/buster/cathy-seibel/richard-liebowitz-folo-128543                                                                                                            1/4
11/15/2019            Case 3:19-mc-80228-JD        Document
                                Federal Judge Pummels Lying Litigator10-1     FiledCourtroom
                                                                      In Unrelenting 11/18/19      Page
                                                                                             Beatdown | The20 of 24
                                                                                                           Smoking Gun
                              federal copyright lawsuits during the past several years. Liebowitz, who founded
                              a small Long Island law firm, has practiced for less than five years.                     4.
                                                                                                                        DOCUMENT: The Lawyer, The Judge
                              Referring to Liebowitz’s claim that his grandfather’s death came a day before the         & The Dead Grandfather
                              Sabbath--which purportedly required him to assist in certain Jewish religious
                              customs--Seibel said this was when the lawyer “made the decision to tell an
                                                                                                                        5.
                              outright lie” in an effort to “intentionally deceive the court.” The judge added that
                                                                                                                        DOCUMENT: Student, 18, Arrested
                                                                                               Liebowitz “knows right
                                                                                                                        Over Bathroom Video
                                                                                               from wrong,” but was
                                                                                               not concerned about
                                                                                               “staying on the right
                                                                                               side of that line.”

                                                                                     Seibel, pictured at left,
                                                                                     stated that Liebowitz
                                                                                     knew he was lying
                                                                                     about the date of his
                                                                                     grandfather’s death,
                                                                                     but “chose to repeat
                                                                                     that lie six, eight, ten
                                                                                     times” in court filings
                                                                                     that the jurist said
                                                                                     were part of a “long-
                                                                                     term campaign of
                                                                                     deception.” Liebowitz,
                              Seibel remarked, “double-downed, triple-downed, quadrupled-downed, octupled-
                              down, I don’t know what would come after that.”

                              “I question Mr. Liebowitz’s fitness to practice,” Seibel said at one point during the
                              hearing.

                              Seibel said that it seemed Liebowitz thought that if he could drag the court
                              proceedings out, that she would lose interest in him. Referring to the “multiple
                              lies” offered by Liebowitz, Seibel said, “I’m sure he’s disappointed I didn’t go
                              away.”

                              In an attempt to counter Seibel’s devastating dissection, Richard Greenberg, one
                              of Liebowitz’s lawyers, said his client was “not playing with a full deck,” adding
                              that he shared the judge’s “mystification” as to Liebowitz’s behavior. Greenberg
                              claimed that Liebowitz “was in a daze” following his grandfather’s death, and than
                              any misrepresentations on the lawyer’s part were not “intentful.”

                              Seibel dismissed that claim, noting that it was “completely implausible” that
                              Liebowitz’s “haze” continued for the many months he “tried to weedle his way out
                              of the problem.”

                              Seibel was equally unsparing when Greenberg described Liebowitz as a “young,
                              inexperienced, somewhat immature lawyer.” The jurist replied that she was “not
                              really super-sympathetic” to the young lawyer argument, since attorneys know
                              not to lie and understand their ethical responsibilities.

                              Noting the significance of a lawyer who “intentionally lies to the court,” Seibel said
                              she has referred the Liebowitz matter to the Grievance Committee for review and
                              possible disciplinary sanctions. Seibel added that her contempt rulings against
                              Liebowitz will require him to disclose the sanctions to other courts and
                              prospective clients.

                              In a letter to Seibel, Greenberg argued that the contempt findings against
                              Liebowitz will damage his legal career.

                              Near the close of the hearing, Liebowitz briefly addressed Seibel, saying he was
                              “really, really sorry” and that his repeated misstatements were “really an honest
                              mistake.”

                              Seibel, however, was having none of it. “Stop kidding yourself,” she told Liebowitz
                              after referring to his months and months of lies. “This was clearly not an honest
                              mistake,” she said. Rather, it was a “concerted campaign of deception.”

                              During the hearing, Greenberg referred to a letter he submitted yesterday under
                              seal to Seibel (who plans on publicly docketing the missive later today). In that
                              communication, Greenberg reported that he “recommended Richard seek
                              pyschotherapy,” as well as professional help in managing his firm. [11/14
                              UPDATE: Click here to download Greenberg’s 25-page submission to Seibel.]

                              Referring to those remedial efforts, Seibel suggested that Liebowitz bring the
                              transcript from today’s hearing with him when he arrives for his initial session with
                                                                                                         Jailers  Get Eyeful While Booking Woman, 19,
                              a mental health professional. “You need to do some introspection,” she Charged
                                                                                                         told       With Drunk Driving
                              Liebowitz. “It’s time to start facing the facts.”


                                                                                              Tweet        Like 114                           Read Next Story




www.thesmokinggun.com/buster/cathy-seibel/richard-liebowitz-folo-128543                                                                                         2/4
11/15/2019            Case 3:19-mc-80228-JD        Document
                                Federal Judge Pummels Lying Litigator10-1     FiledCourtroom
                                                                      In Unrelenting 11/18/19      Page
                                                                                             Beatdown | The21 of 24
                                                                                                           Smoking Gun


                                Cathy Seibel, Richard Liebowitz


                                        BUSTER

                              Reckless Driver Told Cops
                              He Was Racing Home After
                              "Cheating On His Wife"




                              Crying Man Forced To Dump Package In Airport
                              Trash. Then This Lady Opened It
                              IcePop | Sponsored




                              The controversial Scene That Took ‘Bewitched’ Off Air
                              DirectExpose | Sponsored




                              Pauley Perrette At 50 Is Leaving Nothing To
                              Imagination
                              MisterStocks | Sponsored




                              Her Belly Keeps Growing, Doctor Sees Scan And
                              Calls Authorities
                              Top 5 | Sponsored




                              Yearbooks That Were Printed And Handed To The
                              Whole School Before Teachers Saw The Photo Error
                              SoGoodly | Sponsored

                              Why People Abuse Drugs & Alcohol Instead of Getting
                              Help
                              Malibu Hills Rehab | Sponsored




                              She Was A Promising Star In The 70's, See How
                              She Looks Today
                              DoctoReport | Sponsored




                              Colorado Mom Adopted Two Children, Months Later
                              She Learned Who They Really Are
                              PopularEverything | Sponsored

                              Honey Boo Boo Is So Skinny Now And Looks Like A
                              Goddess – We Can’t Stop Staring (Photos)
                              Crowdy Fan | Sponsored




                              Quiz: How High Would Your Rank Have Been in
                              WWII?
                              HowStuffWorks.com | Sponsored




                              Wardrobe Fails That These People Didn't Notice
                              Before Wearing                                 Jailers Get Eyeful While Booking Woman, 19,
                              UniversityFox | Sponsored                           Charged With Drunk Driving

                              Fans Never Knew Pee Wee Herman's Real Name Till
                              Now                                                                                  Read Next Story

                              NinjaJournalist | Sponsored


www.thesmokinggun.com/buster/cathy-seibel/richard-liebowitz-folo-128543                                                              3/4
11/15/2019            Case 3:19-mc-80228-JD        Document
                                Federal Judge Pummels Lying Litigator10-1     FiledCourtroom
                                                                      In Unrelenting 11/18/19      Page
                                                                                             Beatdown | The22 of 24
                                                                                                           Smoking Gun

                              Jailers Get Eyeful While Booking Woman, 19, Charged
                              With Drunk Driving
                              The Smoking Gun




                              Cartwheeling Substitute Teacher Exposed Self To High
                              School Choir Class, Police Charge
                              The Smoking Gun




                               1 Comment                                                 Sort by Oldest



                                 Add a comment...



                                     Ronald Hayden
                                     Don't leave us hanging, did he get sent to jail ?
                                     Like · Reply · 1d

                                                Demons World
                                                *I am making $92 an hour working from home. i was
                                                greatly surprised at the same time as my neighbour
                                                advised me she changed into averaging $ninety five
                                                however I see the way it works now. I experience masses
                                                freedom now that i'm my non-public boss. that is what I
                                                do......*◐◐
                                                COPY THIS WEBSITE ☟☟☟☟

                                                HERE☛ Www.Money34.comⒶ

                                                please don't copy [ Ⓐ ] in url thanks
                                                Like · Reply · 1d · Edited


                                  Facebook Comments Plugin




                                          © 2019 TSG Industries Inc.                     Home   Documents   Buster   Backstage   Mug Shots     Time Waster     About
                                          All Rights Reserved.
                                                                                                                      Terms of Use   Privacy Statement   Submit a Tip




                                                                                                  Jailers Get Eyeful While Booking Woman, 19,
                                                                                                  Charged With Drunk Driving


                                                                                                                                             Read Next Story




www.thesmokinggun.com/buster/cathy-seibel/richard-liebowitz-folo-128543                                                                                                 4/4
Case 3:19-mc-80228-JD Document 10-1 Filed 11/18/19 Page 23 of 24




                EXHIBIT E
Case 3:19-mc-80228-JD Document 10-1 Filed 11/18/19 Page 24 of 24




                                   PACER

               U.S. District Court California Northern District

             Search query result re: Richard Liebowitz (attorney)
